DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-9 in the reply filed on November 08, 2021 is acknowledged.
Claim 10 is withdrawn from further consideration.  The Election/Restriction is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, what is meant by “mass of each positive electrode and negative electrode of the battery”? Does Applicant mean to measure the mass of the electrodes (The weight of electrodes)?  How?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaita et al. (US 2010/0204861 A1).
Regarding claims 1, 7, Kaita et al. discloses a battery state estimating apparatus comprising: a state estimator (205) configured to estimate a state of a battery; 5a power estimator (Par. [033]) configured to estimate first power amount charged/discharged by the battery within a charging/discharging period, based on the state; and a determiner (250) configured to compare the first power amount with second power amount inputted/outputted to/from the 10battery within the charging/discharging period (Element 260) and thereby determine validity of the state (Par. [033]).
Regarding claims 8, 9, Kaita et al. discloses a non-transitory computer readable medium (In the ECU 310) having 30a program for causing a computer to execute (Par. [158]) estimating a state of a battery; estimating (Element 205) first power amount charged/discharged by the battery within a charging/discharging period, based on the state; and 35comparing (S113) the first power amount with second power amount (Par. [033]) inputted/outputted to/from the battery within the26 charging/discharging period and thereby determining validity of the state.  

Regarding claim 3, Kaita et al. discloses the state estimator (205) calculates a first graph (Fig. 3) that represents 25a relationship between a charge amount and a voltage (V) of the battery, based on any of the parameters (ion); and the power estimator (Par. [033]) calculates the first power amount based on the first graph (Pars. [103-104]).  
Regarding claim 5, Kaita et al. discloses the determiner (250) calculates the second power amount based 10on second measurement data (Par. [033]) on an alternating current inputted/outputted to/from a converter (240) that converts an alternating current to a direct current.
Regarding claim 6, Kaita et al. discloses the determiner (250) determines a malfunction (Deterioration) of the battery or the converter based on a determination result of the validity.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaita et al. (US 2010/0204861 A1) in view of Fujita et al. (US 2018/0076633 A1).
Regarding claim 4, Kaita et al. does not explicitly disclose the state estimator (205) calculates an initial charge amount based on the first measurement data.
Kaita does not explicitly disclose 35the state estimator calculates a second graph that represents a relationship between the charge amount and an open25 circuit voltage of the battery, based on the calculated initial charge amount and mass of each of the positive electrode and negative electrode of the battery; and the state estimator calculates the first graph based on the 5second graph.  
Fujita et al. discloses disclose the state estimator calculates a second graph (Fujita et al.’s figs. 7, 13A. 13B) that represents a relationship between the charge amount and an open25 circuit voltage of the battery (Vertical), based on the calculated initial charge amount; and the state estimator calculates the first graph based on the 5second graph. 
Given the teaching of Kaita et al. and Fujita et al., it would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to modify Kaita et al. to incorporate the state estimator calculates a second graph as taught by Fujita et al. into the system of Kaita et al. because it is a matter of design choice to display the obtained data to a graph or a table.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

November 19, 2021